Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 05/24/2021. 
Claims 1-5, 7-8, 10-12, and 15-19 are currently pending and have been examined.

Response to Amendment
	Applicant’s amendment, filed on 05/24/2021, has been entered. Claims 1, 11, 16, and 19 have been amended. In response to Applicant’s Amendments to the Claims, one of the 112(b) rejections has been overcome. In light of the Amendments to the Claims and Applicant’s Arguments, the 101 Rejection has been overcome.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.


Claim Rejection - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 19 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.


Claim Eligibility - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The instant claims have been considered under the Alice/Mayo test. The instant claims contain limitations that are indicative of integration into a practical application inasmuch as they apply the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the exception. As such, while the claims recite an abstract idea, the claims are not “directed to” an abstract idea and are patent eligible under Prong Two of Step 2A of the 2019 PEG.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-4, 7, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 20130212487 A1), hereinafter Cote, in view of Mahapatra et al (US 20190043127 A1), hereinafter Mahapatra.
Regarding claim 11, Cote teaches a method comprising:
determining, by a processor of a computing device of an electronic commerce system, at least one factor for associating a plurality of users with at least one of a plurality of communities of users, wherein the at least one factor is indicative of users that belong to one of the plurality of communities of users (Cote: [0050] “the aggregated data may be used to determine a default or baseline layout template for a user based on the experience/usage monitor data of users in a similar demographic profile (such as a similar age, geographic region, etc.)” – [0052] “The layout customization server may return, e.g., 411, layout template usage records corresponding to an individual users use of a layout template, an aggregated use of a layout template (such as across users with a certain demographic attribute), or usage records corresponding to similar (i.e., similar layout, attributes, behavior, use case, and/or the like) layout templates.” – [0070] “The user interface may include a user interface element that the user may activate to initiate shopping check out and payment. Upon the user activating the user element, the client displaying the online shopping website may provide a message to a server of the merchant to initiate secure purchase transaction processing.” – It is understood that the computer/server running a shopping website constitutes an electronic 
receiving, by a processor of the computing device from a user electronic device, a request for a graphical user interface (Cote: [0028]“user device 201a may send a base layout template request 203 to a template layout server 201C.” ... “The device may be any of an iPhone, smartphone, iPad, tablet, Android phone, personal laptop computer, and/or the like.” – [Claim 26] “a processor disposed in communication with said memory, and configured to issue a plurality of processing instructions stored in the memory” – As noted in [0159], the user interface may be a graphical user interface, or GUI.);
determining, by the processor, for a user associated with the user electronic device, a first community of users to which the user belongs (Cote: [0050] - “the baseline interaction values (or other data processed by LUM) may be aggregated across users in order to enable layout template modifications using demographic or user cohort data.”);
causing, by the processor, a subset of a plurality of graphical user interface elements to be automatically included as part of the graphical user interface based, at least in part, on the determined first community to which the user belongs and data indicative of a usage of each of the plurality of graphical user interface elements by other users of the determined first community to which the user belongs (Cote: [0050] “the aggregated data may be used to determine a default or baseline layout template for a user based on the experience/usage monitor data of users in a similar demographic profile (such as a similar age, geographic region, etc.)” – [0120] “A subset of content objects can be identified from the first group of content objects in association with demographics of the particular user.” – [0122] “it is possible to obtain in-session and summarized behavioral metrics representing how ... a user group (e.g., by community or demographic) ... interacts with pages. This information can then be analyzed and recorded and made available to a page rendering engine to render pages.” – Content items/GUI elements can be seen, for example, in Figures 13-14.);
sending, by the processor to the user electronic device, the graphical user interface comprising the subset of the plurality of graphical user interface elements (Cote: [0031] “Once rendered, the user may be presented with an 
but does not teach that the at least one factor is determined using a machine learning algorithm; and that determining the first community further comprises inferring from an obtained name of a company associated with the user associated with the user electronic device that the user or the user electronic device is employed in a first industry type that is associated with the first community. 
However, Mahapatra teaches system and methods for user data authentication [0027], including:
the at least one factor being determined using a machine learning algorithm (Mahapatra: [0048] “The machine learning model 208 outputs a result income prediction 210 . For example , from user data (e.g., user name, user position, and employer information) for a particular user and based on data from verified sources (e.g., publicly or privately available salary data), the machine learning model 208 can output an income prediction 210 for the user” – [0060] “From the source identity and input identity, the record matcher 316 creates features such as a name string match score , address string match score , employer string match score, position string match score, and industry match score . In one example a machine learning model (not shown) is used to determine a match or similarity scores for these features.” – [0076] “A machine learning model, such as a decision tree, uses the attribute similarity scores to generate an overall similarity score for each income record, as explained above . In one example , the similarity score is a number between 0 and 1 indicating how similar the income record is to the normalized user data”[Wingdings font/0xE0] factor for grouping users, demographics, employer, etc.); and 0048? 0060
inferring from an obtained name of a company associated with the user associated with the user electronic device that the user or the user electronic device is employed in a first industry type that is associated with the first community (Mahapatra: [0033] “system 128 may receive user input data … User data includes information such as a user name, a user position …, an employer name” – [0018] “Another challenge is partial information input by a user and on the web.” – [0021] “to address the issue of partial information (either in the input or on the web), example embodiments “expand” the scope of identity. For example, example embodiments can infer the industry from the company…, and then generalize a search to the given … industry”). This known technique is applicable to the 
It would have been recognized that applying the known technique of the at least one factor being determined using a machine learning algorithm; and that determining the first community further comprising inferring from an obtained name of a company associated with the user associated with the user electronic device that the user or the user electronic device is employed in a first industry type that is associated with the first community, as taught by Mahapatra, to the teachings of Cote would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that the at least one factor is determined using a machine learning algorithm; and that determining the first community further comprises inferring from an obtained name of a company associated with the user associated with the user electronic device that the user or the user electronic device is employed in a first industry type that is associated with the first community, as taught by Mahapatra, into the method of Cote would have been recognized by those of ordinary skill in the art as resulting in an improved ability to predict user information (Mahapatra: [0016]).

	Regarding claim 1, the limitations of computer-readable medium claim 1 are closely parallel to those of method claim 11, with the additional limitations of a non-transient computer-readable medium having computer executable instructions stored thereon, which are executed by a processing device (Cote: [0136], Claim 27 – “A non-transitory medium storing dynamic application user interface layout instructions” … “processors 1703 may be referred to as central processing units (CPU). …CPUs use communicative circuits to pass … instructions to enable various operations. These instructions may be operational and/or data instructions containing and/or referencing other instructions and data in various processor accessible and operable areas of memory 1729”), and are rejected on the same basis.

Regarding claim 2, Cote/Mahapatra teaches the non-transient computer-readable media as recited in claim 1, wherein the instructions further cause the processing device to perform operations comprising receiving the data indicative of the usage of each of the plurality of graphical user interface elements from a plurality of electronic devices associated with the other users of the determined first community to which the user belongs (Cote: [0050] “the aggregated data may be used to determine a default or baseline layout template for a user based on the experience/usage monitor data of users in a similar demographic profile (such as a similar age, geographic region, etc.)” – [0120] “A subset of content objects can be identified from the first group of content objects in association with demographics of the particular user.” – [0122] “it is possible to obtain in-session and summarized behavioral metrics representing how a… a user group (e.g., by community or demographic) … interacts with pages. This information can then be analyzed and recorded and made available to a page rendering engine to render pages.”). 

Regarding claim 3, Cote/Mahapatra teaches the non-transient computer-readable media as recited in claim 1, wherein the usage with the plurality of graphical user interface elements comprises a minimization or maximization of a graphical user interface element (Cote: [0027] “the panels reconfigure to allow the user to more easily select an option while in motion, such as by increasing the size of a panel in the region user most often uses while in motion, decreasing in size options that would not be relevant” – [0121] “some content can be assigned a low or no-priority level, permitting it to be moved or removed”).

Regarding claim 4, Cote/Mahapatra teaches the non-transient computer-readable media as recited in claim 1, wherein the usage with the plurality of graphical user interface elements comprises a relocation of a graphical user interface element (Cote: [0069] “generates a new page 1205b with the elements W1-W5 of the page in a rearranged format” – [0073]  “One or more of the focal planes 1312 can be assigned differing focal plane priority levels within a focal plane hierarchy, wherein the focal plane priority levels are assigned based on actual user data or predictive usage data obtained from a data storage sever [sic]” – [0093]  “The usage data can then be used to determine if the focal planes should be adjusted, and/or whether the content objects should be moved within the user interface”).

Regarding claim 7, Cote/Mahapatra teaches the non-transient computer-readable media as recited in claim 1, wherein determining the first community of users to which the user belongs further comprises determining that the user electronic device is associated with a company that is associated with the first community or is in a same physical location as the other users of the first community (Cote: [0050] “the baseline interaction values (or other data processed by LUM) may be aggregated across users in order to enable layout template modifications using demographic or user cohort data. ... the aggregated data may be used to determine a default or baseline layout template for a user based on the experience/usage monitor data of users in a similar … geographic region”).

Regarding claim 16, the limitations of system claim 16 are closely parallel to those of method claim 11, with the additional limitations of a memory and a processer coupled to the memory (Cote: Claim 26 – “a memory; a processor disposed in communication with said memory”), and are rejected on the same basis.

Regarding claim 17, Cote/Mahapatra teaches the system as recited in claim 16, wherein usage of each of the plurality of graphical user interface elements comprises a maximization of a graphical user interface element (Cote: [0066]  “a dynamic layout to render with a larger preferred option choice”).

Regarding claim 18, Cote/Mahapatra teaches the system as recited in claim 16, wherein usage of each of the plurality of graphical user interface elements comprises a minimization of a graphical user interface element (Cote: [0066]  “a dynamic layout to render with …portions of the interface disabled, e.g., 1002.”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cote, in view of Mahapatra, and further in view of Jain et al (US 9983775 B2), hereinafter Jain.
Regarding claim 5, Cote/Mahapatra teaches the non-transient computer-readable media as recited in claim 1, wherein the usage of the plurality of graphical user interface elements comprises selection of a product (Cote: [0069] “The server may adapt the content and layout of the page to place content …e.g., an advertisement offering a product … in a region of the display”), but does not specifically teach that the usage of the plurality of graphical user interface elements comprises selection of a product category, a product hierarchy, or a product set associated with the determined first community to which the user belongs. However, Jain teaches generating a customized user interface (Jain: Abstract), including that the usage of the plurality of graphical user interface elements comprises selection of a product category, a product hierarchy, or a product set associated with the determined first community to which the user belongs (Jain: Col. 25, lines 20-23; Figure 1A, Figure 3C – “in the example depicted in FIG. 3C, the view 308C includes options to provide information related to … meals” – Similar product categories can be seen in Figure 1A.). This known technique is applicable to the computer-readable media of Cote/Mahapatra as they share characteristics and capabilities, namely they are directed to custom interface generation.  
It would have been recognized that applying the known technique of the usage of the plurality of graphical user interface elements comprising selection of a product category, a product hierarchy, or a product set associated with the determined first community to which the user belongs, as taught by Jain, to the teachings of Cote/Mahapatra would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar interface design media.  Further, including that the usage of the plurality of graphical user interface elements comprises selection of a product category, a product hierarchy, or a product set associated with the determined first community to which the user belongs, as taught by Jain, into the interface design media of Cote/Mahapatra would have been recognized by those of ordinary skill in the art as resulting in greatly enhancing its usefulness to the user (Jain: Col. 1, line 50). 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cote, in view of Mahapatra, and further in view of Grishaver (US 20130268373 A1), hereinafter Grishaver.
Regarding claim 8, Cote/Mahapatra teaches the non-transient computer-readable media as recited in claim 1, but does not teach that determining the first community of users to which the user belongs further comprises 
It would have been recognized that applying the known technique of determining the first community of users to which the user belongs further comprises receiving a selection from the user electronic device to opt into the first community, as taught by Grishaver, to the teachings of Cote/Mahapatra would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar interface design media.  Further, including that determining the first community of users to which the user belongs further comprises receiving a selection from the user electronic device to opt into the community, as taught by Grishaver, into the computer-readable media of Cote/Mahapatra would have been recognized by those of ordinary skill in the art as resulting in a personalized display based on being a member of a particular group (Grishaver: Abstract). 

Regarding claim 15, Cote/Mahapatra teaches the method as recited in claim 11, but do not teach causing the subset of the plurality of graphical user interface elements to be automatically included as part of the graphical user interface based on past purchases made by a plurality of other users associated with the determined first community to which the user belongs that are associated with companies other than a company of the user. However, Grishaver teaches techniques for personalizing a display (Grishaver: Abstract), including causing the subset of the plurality of graphical user interface elements to be automatically included as part of the graphical user interface based on past purchases made by a plurality of other users associated with the determined first community to which the user belongs that are associated with companies other than a company of the user.  (Grishaver: [0029] “a separate database (not shown) may store the Social graph data structures for implementing the Social graph that defines the various relationships between members and other entities represented in the Social graph, Such as companies, groups, educational institutions, and so forth.” – [0032] “members may subscribe to or join groups affiliated with one or more companies. For instance, with some embodiments, members of the social network 
It would have been recognized that applying the known technique of causing the subset of the plurality of graphical user interface elements to be automatically included as part of the graphical user interface based on past purchases made by a plurality of other users associated with the determined first community to which the user belongs that are associated with companies other than a company of the user, as taught by Grishaver, to the teachings of Cote/Mahapatra would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar interface design media.  Further, including causing the subset of the plurality of graphical user interface elements to be automatically included as part of the graphical user interface based on past purchases made by a plurality of other users associated with the determined first community to which the user belongs that are associated with companies other than a company of the user, as taught by Grishaver, into the interface design media of Cote/Mahapatra would have been recognized by those of ordinary skill in the art as resulting in a personalized display (Grishaver: Abstract). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cote, in view of Mahapatra, and further in view of Agboatwalla et al (US 20030120599 A1), hereinafter Agboatwalla.
Regarding claim 10, Cote/Mahapatra teach the non-transient computer-readable media as recited in claim 1, but do not teach determining the first community of users to which the user belongs further comprises receiving an assignment of the user or the user electronic device to the first community. However, Agboatwalla teaches a method for generating a user interface (Agboatwalla: Abstract), including determining the first community of users to which the user belongs further comprises receiving an assignment of the user or the user electronic device to the first community (Agboatwalla: [0014] “The users are assigned to groups … Users in a particular group are allowed to 
It would have been recognized that applying the known technique of determining the first community of users to which the user belongs further comprising receiving an assignment of the user or the user electronic device to the first community, as taught by Agboatwalla, to the teachings of Cote/Mahapatra would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, including that determining the first community of users to which the user belongs further comprises receiving an assignment of the user or the user electronic device to the first community, as taught by Agboatwalla, into the method of Cote/Mahapatra would have been recognized by those of ordinary skill in the art as resulting in an improved ability to manage access to data of a business (Agboatwalla: [0014]).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cote, in view of Mahapatra, and further in view of Petterson et al (US 20140164938 A1), hereinafter Petterson.
Regarding claim 12, Cote/Mahapatra teaches the method as recited in claim 11, but does not teach causing the subset of the plurality of graphical user interface elements to be automatically included as part of the graphical user interface based on a percentage of the other users of the determined first community to which the user belong that used each of the plurality of graphical user interface elements.
However, Petterson teaches a method for providing custom/dynamic user interfaces (Petterson: Abstract), including causing the subset of the plurality of graphical user interface elements to be automatically included as part of the graphical user interface based on a percentage of the other users of the determined first community to which the user belong that used each of the plurality of graphical user interface elements (Petterson: [0056] “the scoring engine 211 incorporates historical interaction feeds into the scoring. …the candidate items are not displayed unless their candidate scores exceed a certain threshold.”– It is understood that the threshold constitutes a percentage of the other users/community.).


Regarding claim 19, Cote/Mahapatra teaches the system as recited in claim 16, but does not teach that the subset of the plurality of graphical user interface elements are caused to be automatically included as part of the graphical user interface based on a predetermined threshold of by other users of the determined first community to which the user belongs using each of the plurality of graphical user interface elements.
However, Petterson teaches a method for providing custom/dynamic user interfaces (Petterson: Abstract), including that the subset of the plurality of graphical user interface elements are caused to be automatically included as part of the graphical user interface based on a predetermined threshold of other users of the determined first community to which the user belongs using each of the plurality of graphical user interface elements (Petterson: [0056] “the scoring engine 211 incorporates historical interaction feeds into the scoring. …the candidate items are not displayed unless their candidate scores exceed a certain threshold.” – It is understood that the threshold score indicates a threshold of users who have interacted with the item.).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Cote/Mahapatra the ability for the subset of the plurality of graphical user interface elements to be caused to be automatically included as part of the graphical user interface based on a predetermined threshold of other users of the determined first community to which the user belongs using each of the plurality of graphical user interface elements, as taught by Petterson, since the claimed invention is merely a combination of old elements, and in the .

Response to Arguments
	Applicant’s arguments filed 05/24/2021 have been fully considered.  

Prior Art Rejections – 35 USC §103
Applicant argues that the newly amended limitation of “infer[ring] from an obtained name of a company associated with the user associated with the user electronic device that the user or the user electronic device is employed in a first industry that is associated with the first community” is not taught by the combination of Cote in view of Zhou. Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, with reference to the new Office Action above, Mahapatra is being relied upon to teach the newly amended ‘inferring’ limitation.

Claim Eligibility – 35 USC § 101
	Applicant argues that the claims are not directed to a judicial exception, arguing that “the claims set forth a specific manner of automatically displaying GUI elements to a user based, at least in part, on the determined first community to which the user belongs and data indicative of a user of each of the plurality of GUI elements by other users of the determined first community to which the user belongs.” Applicant states that this “provides a specific improvement over prior art systems, resulting in an improved user interface for electronic devices.	Applicant also argues that the claims are analogous to Example 37, the “methods of rearranging icons on a GUI” as cited in MPEP 2164.04.
	Examiner agrees that the current claims are eligible under 101. The scope of claims is determined not solely on the basis of the claim language, but given their broadest reasonable interpretation in light of the specification. (MPEP 2111) Without reading limitations of the specification into the claims, it is understood that the 
	Specifically, the additional elements recite a specific manner of automatically displaying GUI elements to the user based on usage of the elements by other users, which provides a specific improvement over prior art systems, resulting in an improved user interface for electronic devices. This is further supported by Applicant’s specification, which teaches that the claimed invention facilitates “crowdsourcing” of a “customized user interface” which allows a user “to more efficiently view and/or purchase items,” by presenting “more relevant results,” thus “spending less time on a website because of the improved user interface.” The claims are therefore considered eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dane (US 20090276258 A1) teaches systems and methods which use the name of a company to determine the industry classification of that company.
Deb et al (US 20160350875 A1) teaches techniques for creating a profile on social media, including the ability to infer or determined profile data not provided and to associate similar profiles.
Fang (US 20170154295 A1) teaches techniques which include classifying a company into an industry based on information such as the company name.
Johnson et al (CA2920099C) teaches a user interface based on interaction history, which can create connections between user profiles based on similar workplaces.
Cabahug et al (EP3244301A1) teaches a user interface application which may push certain notifications based on the responses of similar users to those notifications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.S./Examiner, Art Unit 3684      

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684